Citation Nr: 1227963	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-40 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a dental disability to include as secondary to service-connected anxiety neurosis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran requested a hearing before a Veterans Law Judge.  In June 2012, the RO notified him of a hearing scheduled in July 2012, but before the hearing, in a statement in June 2012, the Veteran withdrew his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has asserted that service connection should be established for a dental disability to include as secondary to service-connected anxiety neurosis.  The RO has adjudicated the claim of service connection for a dental disability for the purpose of disability compensation, but a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 



In this case, as the RO has not determined whether the Veteran is eligible for VA outpatient dental treatment, the case should be returned to the RO.  Additionally, the RO should send the Veteran adequate VCAA notice with regard to his claim for service connection for a dental disability for the purpose of VA outpatient treatment.  The VCAA letter in November 2008 did not notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  

In a statement in March 2009, the Veteran asserted that temporomandibular joint (TMJ) dysfunction and loss of teeth, which warrant service connection.  In support of his claim for VA disability compensation, the Veteran submitted a statement from T. Tinker, D.D.S., dated in October 2008, who expressed the opinion that it was as likely as not that the Veteran had occlusal disease, which was more likely than not exacerbated by anxiety disorder.  The dentist noted that bruxism was multifactorial and that emotional stress or anxiety was as likely as not to have contributed to the Veteran's need for extensive dental treatment.  

The current records of Dr. Tinker, dated from November 2004 to October 2008, do not show a diagnosis of TMJ dysfunction or reflect which teeth are affected.  

The Veteran has not been afforded a VA examination to identify any current dental disability and whether the dental condition is caused by or aggravated by service-connected anxiety neurosis.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure content-complying VCAA notice on the criteria for eligibility for VA outpatient dental treatment.




2.  Afford the Veteran a VA dental examination to identify any current dental disability to include whether he has TMJ dysfunction and loss of teeth and if so, which teeth.  

The VA examiner is asked to render an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's currently diagnosed dental disability or disabilities are caused by or aggravated by the service-connected anxiety neurosis.  

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the dental disability beyond the natural clinical course and character of the condition due to anxiety neurosis as contrasted to a temporary worsening of symptoms.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are multiple potential causes, when one cause or aggravating factor is not more likely than any other to cause or aggravate the diagnosed dental disability, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 



The Veteran's file must be made available to the examiner. 

3.  After completion of the foregoing development, adjudicate the claim of service connection for a dental disability to include as secondary to service-connected anxiety neurosis.  The RO should consider both whether the Veteran is entitled to VA disability compensation and whether he is eligible for VA outpatient treatment for dental disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


